Citation Nr: 0805676	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  03-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for a left thumb 
disability, claimed as secondary to the veteran's service-
connected right finger disabilities.

Entitlement to a disability rating greater than 20 percent 
for residuals of a traumatic fracture of the 2nd and 3rd 
proximal phalanx of the left (major) hand.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VA RO in Buffalo, New 
York.  By rating action dated in August 2001, the RO denied 
the veteran's claim for service connection for a right arm 
disability, as secondary to the service-connected residuals 
of a fracture of the 2nd and 3rd phalanx of the left hand.

In a rating decision dated in August 2002, the RO denied 
service connection for a right arm disability on a secondary 
basis and for a left thumb disability on a secondary basis.  
In addition, the RO denied the veteran's claim for an 
increased rating for the residuals of a traumatic fracture of 
the 2nd and 3rd phalanx of the left hand.  In his substantive 
appeal submitted in October 2003, the veteran requested a 
hearing before a Veterans Law Judge of the Board.  The 
following month, however, he withdrew the request for a 
hearing.

In March 2004, the Board approved the veteran's request to 
advance his appeal on the docket for immediate appellate 
review.  Also, in a March 2004 decision, the Board denied 
service connection for a right arm disability, to include on 
a secondary basis; and remanded the issues set forth on the 
front page of this decision for further development.

The Board promulgated a decision in March 2006, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2006 order, the Court 
granted a joint motion for remand filed by both parties to 
the case, vacated the March 2006 Board decision, and remanded 
the matter to the Board for further review.  

The Board issued a remand in July 2007.  The VA's Appeals 
Management Center (AMC) performed a review of all the 
evidence in the veteran's claims file, including an initial 
review of all newly-received evidence, and issued a 
Supplemental Statement of the Case in October 2007.  

In an undated letter received in April 2006, the veteran 
contends that left carpal tunnel syndrome is secondary to the 
service-connected injury residuals.  Similarly, in a June 
2007 letter, the veteran asserts that disability, including a 
tendency toward cramping, of the fourth and fifth fingers of 
his left hand, should be considered as secondary to the 
original service-connected injuries to the second and third 
fingers of his left hand.  These statements represent new 
claims, which have not yet been considered by the RO and they 
are hereby referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Additional written argument and copies of recent medical 
records were received from the veteran in December 2007, with 
no waiver of RO, or agency of original jurisdiction review.  
See 38 C.F.R. § 20.1304.  Much of the evidence and argument 
pertains to the new claims which are referred to the RO 
above.  The remainder consists of the veteran's own written 
argument and recent medical records.  Because this evidence 
was received within the time period provided for the veteran 
to respond to the October 2007 Supplemental Statement of the 
Case, it is pertinent to the issues on appeal, within the 
sense of 38 C.F.R. § 20.1304, and the veteran has not waived 
original review by the agency of original jurisdiction, a 
remand is required.  

With regard to the claim for an increased disability rating, 
the Board observes that the veteran has not been provided 
with adequate notice, complying with recent Court precedent, 
as to the need to submit evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  See Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Although the veteran's written contentions reflect 
his own understanding and arguments pertaining to these 
matters, because the appeal must be remanded in any case, 
proper notice should be provided to the veteran.
Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
compliant with the holding of Vazquez-
Flores v. Peake.  

2.  The RO should again review the 
record, to include performing an initial 
review of all newly-received evidence and 
argument received since the October 2007 
supplemental statement of the case.  If 
either benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

